           Case 2:14-cv-01936-APG-EJY Document 84 Filed 01/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LN MANAGEMENT LLC SERIES 7241                             Case No.: 2:14-cv-01936-APG-EJY
   BROOK CREST,
 4                                                                          Order
        Plaintiff
 5
   v.
 6
   BRANDON JHUN, et al.,
 7
        Defendants
 8

 9         The parties previously stipulated to extend the date to file the proposed joint pretrial order

10 to September 21, 2020 because they were engaged in settlement discussions. ECF No. 80. In the

11 last status report, the parties indicated that the IRS would file a stipulation to dismiss or another

12 status report by January 4, 2020. ECF No. 83. No stipulation or report has been filed.

13         I THEREFORE ORDER that by January 15, 2021, the parties shall file a stipulation of

14 dismissal or a status report. The failure to do so will result in dismissal of the case without

15 further notice.

16         DATED this 7th day of January, 2021.

17

18
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
